 620DECISIONSOF NATIONALLABOR RELATIONS BOARDployer's own employees who were not members of that labor organi-sation.MEMBERS RoDGERS and LEEDOM tookno partin the considerationof the above Order Granting Motion and Remanding for FurtherHearing.NationalElectronicManufacturing Corporation and MylsherRealty CorporationandInternationalUnion of ElectricalRadio and MachineWorkers, CIOandAmalgamatedWorkersUnion, Local 130, AFL.Case No. 1-CA 1667. August 15, 1955DECISION AND ORDEROn October 27, 1954, Trial Examiner Charles W. Schneider issuedhis Intermediate Report in the above-entitled proceeding, finding thatthe Respondents had engaged in and were engaging in certain unfairlabor practices and recommending that they cease and desist there-from and take certain affirmative action, as set forth in the copy of theIntermediate Report attached hereto.Thereafter, the Respondentsfiled exceptions to the Intermediate Report and a supporting brief.'The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed.Therulings are hereby affirmed. The Board has considered the Intermedi-ate Report, the exceptions and the brief, and the entire record in thecase,and hereby adopts the findings, conclusions, and recommenda-tions of the Trial Examiner, with the exceptions, modifications, andadditions noted below.1.We find in agreement with the Trial Examiner and our, col-leagues that the Respondents, National and Mylsher, should be con-sidered as constituting a single employer, particularly in light of thefact that: (a) The ownership and control of both Companies is.sub-stantially identical; (b) when National decided to leave New Yorkand relocate in Manchester, New Hampshire, Mylsher acquired thepremisesinto which it moved with National; (c) the nature of the op-erations of National and Mylsher are related-Mylsher functionsmuch like a department of National; (d) more than half of the Myl-sher employees, upon termination of their services with that Com-pany, received employment with National; and (e) the same individ-ual is operating head and in charge of the labor relations policies ofboth Companies .2IThe Respondents'request for oral argument is hereby denied as the record and theexceptions and brief, in our opinion,adequatelypresent the issues and the positions of theparties.a San,tary Mattress Company, Rest Line of California,Inc.,109 NLRB 1010;OregonFrozenFoodsCo. and Ore-Ida Potato Products,Inc.,108NLRB1668;F. Hilgemeier c•Bro., Inc.,108 NLRB 352;Rushville Metal Products,Inc., 107NLRB 1146.113 NLRB No. 73. NATIONALELECTRONICMANUFACTURINGCORPORATION6212.The Trial Examiner found that the Respondents violated Sec-tion 8 (a) (1) and (2) of the Act by : (a) Informing employees thatthere was a union-shop contract between National and the Amalgam-atedWorkers Union, Local 130, AFL, hereinafter referred to as theAFL, at the Manchester plant and securing checkoff authorizationsfrom employers under such circumstances; (b) advising employeeGauthier that signing an AFL dues checkoff authorization card wascompulsory; (c) permitting the AFL to hold meetings on companypremises at which the employees were told that the AFL had a union-shop contract with National; and, (d) recognizing the AFL and exe-cuting a supplemental contract with it covering the Manchester em-ployees of the Respondents. Chairman Farmer and Member Rodgersagree with the Trial Examiner, for the reasons fully stated in the In-termediate Report, that the Respondents unlawfully assisted the AFLby engaging in each of the foregoing acts.Member Peterson agreeswith Chairman Farmer and Member Rodgers-but for reasons whichare explicated in his separate opinion-that the Respondents' conductin (d), above, violated Section 8 (a) (1) and (2) of the Act.However,he disagrees with them and the Trial Examiner that the other con-duct of the Respondents heretofore mentioned likewise constituted un-lawful assistance to the AFL. Therefore, the only violation of Sec-tion 8 (a) (1) and (2) which a majority of the Board, consisting ofChairman Farmer and Members Peterson and Rodgers, find is withrespect to the recognition by the Respondents of the AFL as majorityrepresentative of the Manchester employees and the execution of thesupplemental contract of January 25, 1954.3.The Trial Examiner found, and we agree, as do our colleagues,that the Respondents violated Section 8 (a) (1) and (3) of the Act bydiscriminatorily discharging Lionel Laventure.ORDERUpon the entire record in this case, and pursuant to Section 10 (c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the Respondents, National Elec-tronicManufacturing Corporation and Mylsher Realty Corporation,their officers, agents, successors, and assigns, shall :1.Cease and desist from :(a)Assisting or contributing support to Amalgamated WorkersUnion, Local 130, AFL, or any other labor organization.(b)Discouraging or encouraging membership in any labor organi-zation by discrimination in regard to hire or tenure of employment, orother conditions of employment.(c)Recognizing and contracting with AmalgamatedWorkersUnion, Local 130, AFL, as the bargaining representative of any oftheirManchester, New Hampshire, employees unless and until said 622DECISIONSOF NATIONALLABOR RELATIONS BOARDlabor organization shall have been certified as such by the NationalLabor Relations Board.(d)Performing and giving effect to National's May 14, 1953, con-tract and the supplemental contract of January 25, 1954, with theAFL, or any renewal, extension, modification, or supplement thereof.(e) In any like or related manner interfering with, restraining, orcoercing their employees in the exercise of their rights to self-organi-zation, to bargain collectively through representatives of their ownchoosing, and to engage in other concerted activities for thepurposesof collective bargaining or other mutual aid or protection, or to refrainfrom any or all of such activities except to the extent that such rightmay be affected by an agreement requiring membership in a labororganization as a condition of employment as authorized in Section8 (a) (3) of the Act.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Withdraw and withhold all recognition from AmalgamatedWorkers Union, Local 130, AFL, as the collective-bargaining repre-sentative of any of Respondents' Manchester, New Hampshire, em-ployees unless and until said labor organization has been certified assuch by the Board.(b)Make whole Lionel Laventure for any loss of pay he may havesuffered by reason of the Respondents' discrimination against him, inthe manner provided in the section of the Intermediate Report entitled"The Remedy."(c)Upon request make available to the National Labor RelationsBoard or its agents, for examination and copying, all payrollrecords,social-security payment records, timecards, personnel records and re-ports, and all other records necessary for a determination of theamounts of back pay due under the terms of this Order.(d)Post at their plant in Manchester, New Hampshire, copies ofthe notice attached to the Intermediate Report.' Copies of said notice,to be furnished by the Regional Director for the First Region, shall,after being duly signed by the Respondents' representative, be postedby them for sixty (60) consecutive days thereafter, in conspicuousplaces, including all places where notices to employees are customarilyposted.Reasonable steps shall be taken by the Respondent to insurethat said notices are not altered, defaced, or covered by any other ma-terial.(e)Notify the Regional Director for the First Region in writing,3 This notice shall be amended by substituting for the words "The Recommendations ofa Trial Examiner,"the words"A Decision and Order."In the event that this Order isenforced by decree of a United States Court of Appeals, there shall be substituted for thewords "Pursuant to a Decision and Order"the words"Pursuant to a Decree of the UnitedStates Court of Appeals,Enforcing an Order." NATIONAL ELECTRONIC MANUFACTURING CORPORATION 623within ten (10) days from the date of this Order, what steps the Re-spondents have taken to comply herewith.MEMBER PETERSON, concurring and dissenting :I agree with Chairman Farmer and Member Rodgers, but for some-what different reasons, that the Respondents violated Section 8 (a)(1) and (2) of the Act by recognizing the AFL as majority represent-ative of their Manchester employees and by executing the supple-mental contract of January 25, 1954.However, I do not agree withthem that any of the other conduct found by the Trial Examiner tohave constituted unlawful assistance was similarly violative of the Act.In light of the AFL's status as the statutory representative ofNational's New York employees and the expressed intention of amajority of those employees to move to Manchester, in my opinion,it wasproper for the parties to agree to apply their current New Yorkcontract to the Manchester plant. Indeed, it is well settled that undersuch circumstances, as the Respondents discontinued the operation oftheir New York plant, the existing contract would have been a bar toan election in a representation proceeding if a majority of the NewYork employees had actually moved to Manchester .4For, the opera-tion at Manchester would have been considered the same as the opera-tionat New York with the sole difference being one of geographicallocation.I believe that it was likewise proper-because it was not then ap-parent that a majority of the New York employees were not going tomovetoManchester and no question had been raised regarding theAFL's status as bargaining representative-for the Respondents' per-sonnel director, in conformity with the terms of the New York con-tract, to advise employees whom he hired in Manchester that Nationalhad a union-shop contract with the AFL requiring union membershipafter 60 days' employment, to give the employees dues checkoff au-thorization cards, and to suggest that they sign them. Similarly,because in any event the employees would have had to pay union duesafter 60 days, I am not disposed to view as violative of the Act theisolatedstatement by the personnel director's secretary to employeeGauthier that signing an authorization card was compulsory.Nor would I find under the circumstances that it was improper forthe Respondents to permit the AFL to hold two meetings on companypremises.With respect to the first meeting on January 18, 1954, itwas held at a time when the New York contract was still applicableto the Manchester plant.Regarding the second meeting on February10, 1954, although it was held after the question concerning representa-tion raisedby the Respondents had been resolved by them and aftera The MennenCo., 105 NLRB 677;Places Poultry, Inc.,100 NLRB64;CorningGlassWorks,93 NLRB 775;Yale Rubber MfgCo, 85 NLRB 131. 624DECISIONS OF NATIONAL LABOR RELATIONS BOARDthey had executed the supplemental contract with the AFL, I amunwilling to find a violation of the Act because there is no evidencethat the meeting was held on company time and no rival union wasthen claiming to represent the Respondents' employees at Manchester.Having dealt with those aspects of the Respondents' conduct which Ido not consider violative of Section 8 (a) (2), I shall now treat withthe conduct which I find constituted unlawful assistance to the AFL.When AFL President Davidoff asked National's president, SamuelSpector, in January 1954 for a supplemental contract covering theManchester plant, Spector replied that he would sign such an agree-ment, if the AFL represented a majority of the Manchester employees.It is clear therefore that even at this early date Spector must havehad serious doubts regarding the AFL's status as bargaining repre-sentative of the Manchester employees.Spector attempted to ascer-tain for himself the answer to the question he had raised as to theAFL's status at Manchester. In so doing, he checked the authoriza-tion cards which the personnel director had obtained earlier from theManchester employees against National's payroll.Absent a validapplicable contract it would have been unlawful for the personneldirector to have secured the checkoff cards in the first instance.5How-ever, I have said that because of the particular situation at that timeI do not believe that the personnel director's conduct violated Section8 (a) (2).But I cannot likewise exculpate Spector.Thus, the cardswere secured on the representation by the Respondents' personnel direc-tor that National had a contract with the AFL requiring union mem-bership-and the consequent necessity for payment of union dues andinitiation fees-as a condition of employment after 60 days.Spectormust be presumed to have known the manner in which the cards wereobtained by his personnel director, especially since he was aware thatthey had been secured at a time when he had agreed with the AFLthat the New York contract which provided for a union shop andcheckoff of dues should be applied to Manchester.Spector also musthave known therefore that the cards did not establish that the Man-chester employees were thereby voluntarily designating the AFL astheir bargaining representative.Where employees are told that theiremployer has a union-shop contract, albeit a valid one, under whichunion membership is compulsory, it cannot be said that their executionof checkoff authorizations at their employer's suggestion representtheir freely expressed desires regarding a bargaining agent.YetSpector chose to resolve the question concerning representation whichhe had raised by using authorization cards which he knew was ques-tionable proof of the AFL's majority. On that basis he recognized theAFL as the bargaining representative of the Manchester employees,despite his knowledge to the contrary, and executed the supplementala SeeBayZy Mfg.Co., 103 NLRB 1337;Jack Smith Beverage, Inc., 94NLRB 1401. NATIONAL ELECTRONIC MANUFACTURING CORPORATION 625contractwith the AFL. I find such conduct violative of Section 8 (a)(2) of the Act.I am impressed by the fact that in general the Respondents appearto have acted in good faith in their dealings with the AFL and theiremployees.Indeed, it is for this very reason that I disagree withChairman Farmer and Member Rodgers that the Trial Examiner'sother findings of unlawfulassistanceshould be sustained.However,I am also conscious of the Board's obligation under Section 7 of theAct to protect the right of employees to bargain collectively throughrepresentatives of their own choosing. In my opinion, the Respond-entsby executing the supplemental contract, under the circumstancesinvolved here, deprived their employees of that right and unlawfullyassisted in the imposition upon them of a bargaining representativewhich they had not selected.The Respondents had a readily availablecourse of action open to them which, if adopted, would have protectedthem against any charge of unlawful assistance to the AFL.Theycould have refrained from recognizing the AFL and executing thesupplemental contract until a majority of the New York employeeshad actually moved to Manchester or until the AFL supplied lessassailable proof that it represented a majority of the Manchesteremployees.But in my view the Respondents could not settle the issuethemselves as to the AFL's status by relying upon cards which theyknew did not represent the voluntary expression of their employees'desires or prove that the AFL had been chosen by them.Nor couldthey under these circumstances execute a contract with the AFL andthereby foist upon their employees an undesignated bargaining repre-sentative without, in my opinion,, violating Section 8 (a) (2).I am in agreement with respect to all other findings of my colleagues.MEMBERSMURDOCK and LEEDOM, dissenting in part :We agree with Member Peterson, for the reasons given by himin his separate opinion, to the extent that he would not find that theRespondents violated Section 8 (a) (1) and (2) of the Act.How-ever, we disagree with the position of Chairman Farmer and Mem-bers Peterson and Rodgers that the recognition by the Respondentsof the AFL as majority representative of the Manchester employeesand the execution of the supplemental contract of January 25, 1954,constituted unlawful assistance to the AFL.In considering the conduct of the Respondents which is allegedto be violative of Section 8 (a) (2), one factor stands out as incon-testable and irrefutable, to wit, there is not a scintilla of evidencethat the Respondents at any time acted in bad faith.We note thatthe singular lack of such evidence has even had a certain amount ofimpact upon Member Peterson's opinion.Thus, he refers to its ab-sence as a principal basis for his refusal to find that the Respondents 626DECISIONS OF NATIONAL LABOR RELATIONS BOARDengaged in unlawful assistance by applying the New York contracttoManchester, obtaining the checkoff authorization cards, allowingthe AFL to hold meetings on their premises, and telling employeeGauthier that signing a checkoff card was compulsory.However,this factor seems to be dwarfed into insignificance when he deals withthe issue regarding the use by the Respondents of the authorization,cards as proof of the' AFL's majority status and the execution ofthe supplemental contract.Apparently he considers it effectivelycounterbalanced by his conclusion that this conduct of the Respond-ents resulted in the imposition upon the employees of an undesignatedbargaining representative.We believe that such a position is un-tenable.Assuming,arguendo,that by executing the supplemental contractunder the particular circumstances involved the Respondents deprivedtheir employees of rights guaranteed them under Section 7, MemberPeterson does not explicate why the same is not likewise true withrespect to the other conduct of the Respondents which he finds didnot violate Section 8 (a) (2). Surely it can be said with equal forcethat by applying the New York contract to Manchester at a timewhen a majority of the New York employees had not moved and bysecuring the checkoff authorization cards from the Manchester em-ployees on the representation that the Respondents had a union shopwith the AFL, the Respondents were thereby foisting upon the Man-chester employees an unselected bargaining representative. In ouropinion, this inherent inconsistency in the view expressed by MemberPeterson stems from the questionable premise of Chairman Farmerand Members Peterson and Rodgers that the use by the Respondentsof the checkoff authorization cards as proof of the AFL's majority so_affected the resultant recognition of the AFL and execution of the sup-plemental contract as to constitute a violation of Section 8 (a) (2).It is one thing to be critical of the probative value of the checkoffcards that the Respondents utilized to assure themselves that the AFL'sstatus as statutory representative of their employees had not changed;however, it is quite another thing to hold, as our majority colleaguesdo, that by using the cards the Respondents violated the Act. For, ithas been, and remains, our understanding of the law applicable to asituation such as is involved here that, absent evidence of bad faith bythe employer, before a violation can be found it must be establishedthat the uniondid notin fact represent a majority of the employees.'But the most that can be said is that the checkoff cards did not provethat the AFL represented a majority of the Manchester employees.By no stretch of the imagination can the cards be said to constituteproof of the AFL'slackof majority status, particularly in light ofthe organizing activities engaged in by the AFL at Manchester andeInternationalMetal ProductsCompany,104 NLRB 1076. NATIONAL ELECTRONIC MANUFACTURING CORPORATION 627the fact that the AFL's request for the supplemental agreement re-sulted from its desire to satisfy the demands of the Manchester em-ployees made at meetings with the AFL's representative.We believe that the effect of what our colleagues are doing here isto shift the burden of proving lack of majority by the AFL from theGeneral Counsel to the Respondents.. The AFL 'asked National'spresident, Spector, for the supplemental contract.Spector repliedthat he would sign such an agreement if the AFL represented a major-ity of the Manchester employees.However, there is no justificationfor the inference drawn by our colleagues that Spector conditionedentering into the supplemental agreement upon proof to be suppliedby the AFL that it represented a majority of the Manchester em-ployees.Spector made no such request of the AFL. On the contrary,he sought information as to the AFL's status only from his own per-sonnel director.If Spector had signed the agreement based upon astatement from the AFL that it represented a majority of the Man-chester employees and his knowledge that the AFL had been organiz-ing there or upon an inquiry of his personnel director regarding theAFL's status and a reply from the director that it appeared to himthat the AFL had been successful in organizing a majority of theemployees, it is clear thatan 8 (a)(2) violation would not have beenfound, unlessa prima faciecase was established by the General Coun-sel that the AFL did not represent a majority of the employees of theRespondents at the time the agreement was executed?We see noreasonfor the application of a different rule because the GeneralCounsel presented evidence that Spector attempted to determine theAFL's status by use of the checkoff cards procured in Manchester.Such evidence did not relieve the General Counsel of his burden ofaffirmatively proving that the' AFL actually did not represent a ma-jority of the Manchester employees when the supplemental contractwas executed.As the General Counsel failed to establish hisprimafaciecase, there is no basis for finding that the Respondents violatedSection 8 (a) (2) or for holding that the Respondents at any time.imposed a bargaining representative upon the Manchester employees-which those employees had not designated.In conclusion, we cannot refrain from expressing our concern about,one specific inference which may be drawn from the decision our-majority colleagues have reached today.An employer, who antici-pates moving his plant, is now on the horns of a dilemma. If he re-fuses to bargain with the incumbent union he is in serious jeopardy,of violating Section 8 (a) (5) of the Act. If he does bargain withthe union acting in good faith he may be found, as in thiscase, inviolation of Section 8 (a) (2). In the past this Board has made it,clear-and rightly so-that where an employer contemplates removal-7Seefootnote 6,supra. 628DECISIONS OF NATIONAL LABOR RELATIONS BOARDof his plant to another area for economic reasons, as here, he subjectshimself to a finding of an 8 (a) (5) violation if he refuses to give thestatutory representative o_f his employees the opportunity to bargainwith respect thereto as it affects the employment status of employeesrepresented by the union.' In the instant case, we have an Employerwho recognized his obligation to deal with the statutory representativeof his employees.Yet, a Board majority now finds that he violatedSection 8 (a) (2). 'We do not believe that the Act was designed tocreate such an anomalous situation.In view of the foregoing, we would not find that any of the conductof the Respondents constituted unlawful assistance to the AFL andwe would dismiss the 8 (a) (1) and (2) allegations of the complaint.However, we agree with the opinions of Chairman Farmer and Mem-bers Peterson and Rodgers in all other respects.8 SeeBrown Truck and Trailer Manufacturing Company,Inc., et at.,106NLRB 999 ;Mount Hope Finishing Company,et at.,106 NLRB 480.INTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENT OF THE CASEThis proceeding, brought under Section 10 (b) of the National Labor RelationsAct (61 Stat. 136), was heard in Manchester, New Hampshire, June 7, 8, and 9,1954, pursuant to due notice, upon charges duly filed by International Union ofElectrical,Radio and Machine Workers, CIO, and upon complaint issued.by theGeneral Counsel on April 30, 1954.As subsequently amended the complaintalleged, in substance, that the Respondents, National ElectronicManufacturingCorporation and Mylsher Realty Corporation, constituted a single employer; thatbeginning in November 1953 the Respondents by various alleged conduct spon-sored, promoted, and contributed to the support of Amalgamated Workers Union,Local 130, AFL; interfered with employee selection of representatives by threatsof reprisal and by other action for failure to support the AFL or forsupportingthe IUE; and about February 11, 1954, discharged Lionel Laventure because ofhis adherence to the CIO and his failure to adhere to the AFL.This conduct isasserted to constitute violations of Section 8 (a) (1), (2), and (3) of the Act.By answer duly filed these allegations were denied.All parties were represented at the hearing by counsel or otherwise and wereafforded full opportunity to be heard, to examine and cross-examine witnesses, tointroduce relevant evidence, to argue orally, and to file briefs and proposedfindingsof fact and conclusions of law.A brief was filed by the Respondentsand a memo-randum of law by the General Counsel.A motion by the Respondentsto dismissthe complaint, taken under advisement at the hearing, is now denied on the basisof the following findings and conclusions.Following the hearing the Respondents and the General Counsel filedmotionsto correct the transcript.These motionsare grantedand the transcriptis orderedcorrected in accordance therewith.Upon the entire record in the case, and from my observation of the witnesses, Imake the following: .FINDINGS OF FACT1.LABOR ORGANIZATIONSInternational Union of Electrical, Radio and Machine Workers, CIO, and Amal-gamated Workers Union, Local 130, AFL, are each labor organizations within themeaningof Section 2 '(5) of the Act.II.COMMERCEThe General Counsel contends that National Electronic Manufacturing Corpora-tion and Mylsher Realty Corporation constitute one single employer.The Re- NATIONAL ELECTRONIC MANUFACTURING CORPORATION 629spondents' joint answer admits that National uses substantial quantities of mate-rials from interstate sources and ships substantial quantities of finished products tointerstate destinations.However, the Respondents deny that National and Mylsherconstitute a single employer.They affirmatively assert that the two Companiesare separate and independent employers; and further, they contend that Mylsher'soperations do not affect commerce within the meaning of the Act.The issue ismaterial for the reason that Laventure, the alleged discriminatee, was on the pay-roll of Mylsher.National Electronic Manufacturing Corporation is a New York corporation withits.piincipal.office and plant in Manchester, New Hampshire, at 186 Granite Street.It is there engaged in the manufacture of radio antennas and radio parts.Na-tional's-annual sales exceed $1,000,000, over $100,000 of which represents salesoutside the State of New Hampshire.Mylsher is also a New York corporation. Its principal office at the time ofhearing was in Long Island City, New York; but it maintains an office at 186Granite Street in Manchester.Eventually its New York office will be transferredto the Manchester address.Mylsher's business consists of the ownership, rental,andmaintenance of several parcels of real estate more specifically describedhereinafter.Samuel J. Spector is president and chairman of the board of directors of both Na-tional andMylsher and sets the labor policies of both.The other officers ofNational are Secretary-Treasurer A. S. Spector (wife of Samuel Spector), Vice-PresidentMax Shovner (brother-in-law of Samuel Spector), and Vice-PresidentEdward J. Cohen (no relation).The officers are also the directors of National.llNtilldk it ihfSows:aareonteresnonaeastocSharesSamuel J.Spector ---------------------------------------------------20Edward J.Cohen------------------------------------------- -------5Samuel Myerson----------------------------------------------------9^/aLeo Myerson-------------------------------------------------------9V2E.M. Sheidler-----------------------------------------------------6None of the stockholders is related to Samuel J. Spector.The officers of Mylsher are: president, Samuel J. Spector; secretary-treasurer,A. S. Spector; and vice president, B. L. Cohen (son-in-law of Samuel Spector).As in the case of National, the officers of Mylsher are also its directors.SamuelSpector is chairman of the board.The directors of Mylsher are also its stockholders.Samuel J. Spector and A. S. Spector, his wife, control the stock majority with equalholdings-but in what proportion is not disclosed.National was incorporated in 1943; Mylsher in 1946.The operations of Na-tionaland Mylsher in Manchester date from November 1953. Prior to November1953 both corporations were located exclusively in the New York City area.Na-tional at that time operated a plant at 42-08 Vernon Boulevard in Long Island City,New York, under lease.Mylsher's business then consisted of the ownership, rental,and maintenance of two buildings in Long Island City: one at 3637 Pierce Avenueand the other at 36-02 35th Avenue. The Pierce Avenue property was recentlyacquired by the United States Government in condemnation proceedings.The 35thAvenue holding is leased by Mylsher to and occupied by Insulin Corporation ofAmerica.Mylsher's New York office is in this building, which is described in Insu-lin's catalogue as the "Insuline Building."Insuline isa New York corporation engaged in the manufacture of radio, electronic,and television parts and related equipment and supplies. Its officers are Samuel J.Spector, president;Myles Spector, vice president; and A. S. Spector, secretary-treasurer.Myles Spector is the son of Samuel J. Spector.He is also manager ofNational'sManchester plant.The directors of Insuline are the three officers, plusI.N. Blackman and S. H. Scheier. Samuel Spector is chairman of the board.Insuline Corporation of America is not a party to the present proceedings.Noassertion is made that it is a joint employer with National and/or Mylsher.Mylsher acquired the premises at 186 Granite Street in Manchester, consisting ofof land and a four-floor building, in November 1953. It then leased the building toInsuline Corporation, which in turn subleased 2 of the 4 floors to National.Theseare the quarters now occupied by National and, in part, by Mylsher.After sub-leasing,National began -to' transfer its operations from Long Island City to Man-chester-a move which was in process from early November 1953 to early March1954.By the latter month the transfer was completed and all National's operationsin Long Island City ceased.National now operates only in Manchester.As hasbeen seen, two floors of the building are as yet uncommitted by Insuline. 630DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe record does not disclose that Mylsher owns,manages,or maintainsany realestate at the present time other than the 35th Avenue property in Long Island Cityleased to Insuline and occupied by Insuline and Mylsher; and the Manchester build-ing leased to Insuline, subleased in part to National and occupied in part by Nationaland Mylsher.National and Mylsher maintain separate books of account, and each pays its ownbills.They employ the same firm of accountants and retain the same law firm.National has its 'own clericalstaff.Mylsher's clerical work is performed by Mrs.Spector.At the present time both corporations occupy office in common in theManchester building in the portion leased by Insuline to National.However, sep-arate office quarters in the building are contemplated in the future.As has beenseen,Mylsher took possession of the Manchester building in earlyNovember 1953. It immediatelybegan repairingand renovating the building foroccupancy by National.At the same time National was simultaneously moving itsequipment and machinery into the building.Two officials or representatives weretransferred from Long Island City to carry out these operations.They were MylesSpector, manager of the National plant, and Frank Lahecki, a supervisor of mainte-nance for National.About the third week in November Emanuel Friedlander, apersonnelofficial of National in Long Island City, was also transferred to Man-chester as personnel director.To ready the building for occupancy Mylsher hired employees locally.At its peakit employed some 44 persons.At the time of hearing the renovation was substan-tially completed.. Except for four building guards, all employees hired by Mylsherfor the renovation have now either been laid off or have been hired by National.The guards are permanent employees.All Mylsher's employees at Manchester werehired either by Myles Spector or by Emanuel Friedlander.Neither of them areemployees, officers, or stockholders of Mylsher.National also hired employees in Manchester.These two were hired either byMyles Spector or by Friedlander.Discharges on behalf of both firms were alsohandled by Myles Spector and Friedlander. In sum, Myles Spector and Friedlanderdirected and supervised the operation of both Mylsher and National at Manchester inthe setting up and operation of the plant.So far as the record discloses, no otherofficial or representative of Mylsher was on the premises at all except on occasions-apparently infrequent-when Samuel J. Spector came from New York, or until Mrs.Spector arrived in Manchester.'As to Mrs. Spector the evidence does not indicatethe date of her arrival in Manchester, nor does it indicate that she at any time handledor directed any personnel actions of Mylsher at Manchester.The testimony reflects confusion in the minds of both employeesand managementas tothe lines of demarcation between Mylsher and National.Thus, some Mylsheremployees; though paid by Mylsher checks, were given National payslips.Nationalchecked off dues of its employees pursuant to a contract with the AFL.Mylsherwas not a party to that contract and not intended to be covered by it.NeverthelessMichael Theodoro and Robert Picard, both Mylsher employees, were given checkoffauthorization cardsto sign,signed them,and Theodoro actually had his-dues checkedoff (General Counsel's Exhibit No. 6).Chet Robinson is National's chief ofmaintenance.Under him is Frank Lahecki,a supervisor.Robinson and Lahecki supervised Mylsher's crew in setting up theplant.One of the crew was Raymond Borghi, presently a steward for the AFL.As a witness, however, Personnel Director Friedlander was unable to say, without con-siderable hesitation, whetherRobinson was an employeeof National or ofMylsher.aAs to Borghi, Friedlander was unable to say at all.National's payroll of'January25, 1954,carries Borghi as an employeeof that Company.Yet in February he wasperformingrenovation work for Mylsher and directing Mylsher employees in asupervisory capacity, as more fully described hereinafter.Some 25 or 26 Mylsher employees, upon theterminationof their services withthat Corporation, received employment from National.Upon the above facts, I am of the opinion that, for the purposeof determiningjurisdiction in this proceeding,Mylsher and National should be considered as oneemployer.1 As late as March 12, 1954, Samuel J. Spector was apparently residing in New YorkCity.In a representation hearing held in Boston on that date he gave his residence as127 W. 79th Street, New York City. On June 7, testifying in the instant proceeding, hegave his residence as Medford (Bedford?), New Hampshire.O National Manager Myles Spector later testified that Robinson was first employed byMylsher and then transferred to National. Labecki was apparently at all times a Nationalemployee. NATIONAL ELECTRONIC MANUFACTURING CORPORATION 631As has been seen, the employment and labor relations policies of National andMylsher are established by Samuel J. Spector, president and board chairman ofboth concerns.Samuel Spector and his wife, A. S. Spector, are officers in bothcompanies.Samuel Spector has the largest single block of stock in National, andhe and his wife between them own the controlling shares of Mylsher.Though a separate corporation ostensibly engaged in a different type of business,Mylsher appears to me to be merely an adjunct of the manufacturing operationscarried on by National and Insuline. Its only business at the present time is thatof holding title to and maintaining properties housing National and Insuline. It isthus conducting an operation-the providing of quarters-necessary to the carry-ing outof National's function, which is that of manufacturing.Mylsher's functionisonethatNational would ordinarily perform for itself, or contract for from astranger.It is true that, were Mylsher an entity totally unrelated to National, theresultwould be different.Where, however, the labor policies of component partsof an enterprise are directly and actively controlled by a single or common author-ity, the various components constitute a single employer for the purposes of thisAct-even though they may be corporately separated.This is not to say that separate corporations or entities constitutea single em-ployer merely because they may be owned or controlled by the same interests-asfor example, a manufacturing plant and an investment firm. SeeLisowitz Enter-prises,108 NLRB 1479 (a corporation engaged in scrap business and a partnershipengaged in managingreal estate unconnected with the scrap operation do not con-stitute a single employer, even though both are controlled by the same individuals).Nor is it the same as saying that separate corporations owned or controlled bythe same interests are necessarily a single employer, even though both may beengaged in the same general line of business.The test is whether or not they ac-tually constitute one integrated enterprise.In the instant case Mylsher apparently exists only to serve National and Insulin.The intimacy of the arrangement may be gauged from the fact that when Nationaldecided to move Mylsher came with it, or vice versa. In the context of fact pre-sented, Mylsher is much like a department of National.It isconsequently found that National and Mylsher constitute one integrated en-terprise and, at least for the purpose of this proceeding, are to be considereda singleemployer.Irwin-Lyons Lumber Co.,87 NLRB54; Rushville Metal Products, Inc.,107 NLRB 1146.III.THE UNFAIR- LABOR PRACTICESOn May 14, 1953, National and the AFL entered into a collective-bargaining con-tract covering National's production and maintenance employees.Thereisno sug-gestion that a transfer of operations was then contemplated.The expiration date ofthis agreementwas April 30, 1955. Thus, at the time the move to Manchester began,the contract was less than a year old, and still had more than a year to run.Interaliathe contract contained provision'for a union shop, that is, compulsory member-ship in the AFL after 60 days of employment. The agreement further provided forcheckoff of union dues and initiation,fees from wages upon written authorizationby the employee._In October 1953, when the transfer was announced, all National employees wereoffered employment at the Manchester plant.National agreed to defray the mov-ing costs of any who transferred and the Union urged employees to make the move.A large majority of the employees indicated their desire to transfer.National andtheAFL thereupon agreed to continue their contract in effect and to consider it ascovering the Manchester operations.As it turned out, however, only some 7 of over100 employees actually transferred; and of these 7, 5 ultimately returned to NewYork several weeks prior to the instant hearing.As has been seen, National began moving in November 1953. The project en-tailed the transfer of the equipment, machinery, supplies, and other paraphernaliarequired for a substantial manufacturing operation.The move was carried out instagesdesignedto cause as littledisruption to manufacturing as possible.The timerequired to effect the transfer extended over a period of 4 months-from early No-vember to March 1, 1954. During the interim manufacturing operations were car-ried on inboth locations.As of late January 1954 over a hundred employees werebeing carried on the payroll at each place.By March 15, 1954, when the movehad been completed, total production employment had declined to 142, presumablythe norm.National began hiring employees in Manchester in late November 1953 or earlyDecember.So far. as the record discloses, Personnel Director Friedlander did alltheNational hiring.As-or shortly after-they were hired, an indeterminate, but379288-56-vol. 113-41 632DECISIONS OF NATIONAL LABOR RELATIONS BOARDsubstantial, number of these employees were given AFL dues checkoff authoriza-tion cards by Friedlander, who told them that National had a union-shopcontractwith the AFL requiring union membership after 60 days' employment.He spokefavorably about the AFL.Friedlander further said that the authorizations wouldnot be effective for 60 days. It is clear, and found, that-at the least-Friedlandersuggested to the employees that they sign the cards.Under these circumstances mostemployees signed, though not all did.Personnel Director Friedlander testified thathe distributed these cards and spoke to employees about them and the AFL as a"favor" to AFL Representative Neuman-pending Neuman's arrival in Manchester.3Early in January 1954 AFL President Davidoff called National President SamuelSpector and asked-to have a supplemental contract executed specifically covering theManchester plant.Spector told Davidoff in reply that he would sign suchan agree-ment if the AFL represented a majority of the employees at Manchester.In thisconversation Davidoff said that, inasmuch as a majority of the employees had nottransferred to Manchester, he was sending AFL Organizer Neuman to Manchester"to talk to the people and to get them organized."About January 18, 1954, ameetingof the productionand maintenance employeesatManchester was held in the plant.There is dispute,unnecessary to resolve, asto whether the assembly was held on companytime.At thismeeting Personnel Di-rector Friedlander introduced AFL Representative Neuman, and then leftthe meet-ing.Neuman then addressed the employees,tellingthem that there wasa union-shop contract between National and the AFL.The contract and union dues werediscussed and temporary stewards selected to represent the employeesin grievancemeetings.Some employees voiced objection to the amount of the dues: $2.50 permonth.Neuman responded that he would see what could be done about it. Severalweeks later Neuman informed the employees that the dues had been reduced to $2:There is no evidence that any employee at the meeting objected to beingrepresentedby'the AFL.The stewards thereafter functioned and negotiated grievances on be-half of the employees?At around the sametimeAFL Representative Neuman told Plant Manager MylesSpector that the AFL wished some changes in the terms of the bargaining contract.Myles Spector told Neuman that he would have to take that question up with SamuelSpector in New York.On January 21, 1954, pursuant to further calls from the AFL, and afterconsultinghis attorney in New York, President Samuel Spector telephoned Personnel DirectorFriedlander and asked him whether the AFL represented a majority of the Man-chester employees.Friedlander replied that, based upon the checkoff cards in hispossession, he thought that it did.President Spector then directed Friedlander tobring the cards to New York.On January 23, 1954, Friedlander brought to New York over90 authorizationcards signed by Manchester employees.At that time there were 119 employees ontheManchester payroll and, according to the testimony of Manager Myles Spector,over 100 in New York. The signed cards were checked against National's payroll.President Spector then discussed the matter with his attorney, who advised that theAFL had a majority, and that Spector could enter intoa supplemental agreementwith it covering Manchester.On January 23 and 25 President Spector and his attorney, AFL President Davidoff,and AFL Secretary Gordon met and negotiated.As a result,a memorandum agree-ment was signed on January 25, 1954, formally recognizing the AFLas the represent-ative of the Manchester employees, and making some changes, more fully describedhereinafter, in the substantive terms of the contract.Except as thus modified thesThe complaint also alleges, and a number of employees testified, that Friedlander orhis secretary told them that signing of the authorizationcards was a condition of employ-nmerit.In the case of employee Irene Gauthier I find, in accordance withher undenied andcredited testimony, that Friedlander's secretary told her, in effect, thatsigning of thecard was compulsory I do not credit the denied testimony of other General Counsel wit-nesses who testified to similar statements by Friedlander.However, in my view of theproblem, discussed hereinafter, those findings do not materially affect thedisposition ofthe case" Employee Yvette Healey testified to a meeting addressed solely by PersonnelDirectorFriedlander, at which Friedlander told the employees that the plantwas "a union shopfor the AFL."Friedlander denied that there wasany such meeting.In this respectFriedlander's testimony is accepted.No other employee testified to such a meeting. Itseems clear that Healey either confused Friedlander with Neuman ; or confused this meet-ing with one addressed by Manager Myles Spector late in February 1954 (referred tohereinafter). NATIONAL ELECTRONIC MANUFACTURINGCORPORATION633May 14, 1953,agreementwas continued in full force and effect, with thesame expira-,tion date (April 30, 1955), and with the same requirement for union membership.after 60 days of employment.On Tuesday, February 10, 1954, another meeting of employees was held in theplant at which AFL Representative Neuman explained the terms of the supplementalcontract.Also present-at least during some of the time, though it is not clear forhow long-was Supervisor Frank Lahecki and other assertedminorsupervisors.The supplemental contract provided for a $.021/2 per hour wage increase after 4months of employment, and an additional $.021/2 per hour every 4 months thereafterup to 24 months. The announcement of this fact by Neuman at the February 10meeting evoked expressions of dissatisfaction from employees present.LionelLaventure, the alleged discriminatee, who had been hired by Mylsher on the previousSaturday, told Neuman, "You insult my intelligence," and added, "I give my kidsmorethan $.021/2 to go to the store to buy an ice cream."There was further discussion about the contract.Neuman said that he would pro-vide copies of the contract for the employees, and would attempt to get terms satis-factory to them.Laventure questioned Neuman's ability to represent employeesproperly.The discussion degenerated into an argument between Neuman andLaventure with Neuman finally challenging Laventure to get better representationif he could and Laventure responding that he would.That evening Laventure went to the headquarters of the Textile Workers Unionof America, CIO, and secured blank designation cards which he proceeded to dis-tribute among the employees.This is the first suggestion in the record of any activityamong the employees for any union other than the AFL. Sometime on February 11employees Robert Picard and Michael Theodoro secured blank designation cards fromthe IUE which they proceeded to distribute.On February 18, 1954, a letter was received at 186 Granite Street from the IUEand addressed to Insuline Corporation "attention Mr. Friedlander." In this letterthe IUE claimed to represent the "overwhelming majority of your employees in theplant," and asked for recognition.As has been seen, Insuline had no employees inManchester up to the time of the instant hearing.On February 18 the IUE also filed a petition for certification as the bargaining rep-resentative of Insuline's employees; amending it on February 25 to include Nationaland Mylsher as employers.A hearing was held on that petition in Boston on March12, 1954.On March 17, 1954, the IUE filed a charge against the Respondents alleging thatLaventure had been discriminatorily discharged on February 11, and on April 27the IUE filed an amended charge alleging that the Respondents had also violatedSection 8 (a) (2) of the Act (domination, support, and interference with labororganization).On February 19 or 20, 1954, Manager Myles Spector spoke to the assembled em-ployees in the plant cafeteria at the end of the afternoon rest period. Spector toldthe employees that he did not care what union the employees chose, or what theydid off the job, that he was solely interested in production and-he did not want production interfered with by union activities on company time.He further said that,until the Company was advised differently, it was proceeding upon the assumptionthatits contract with the AFL was valid.The move from Long Island City to Manchester was effected by trailer trucks.During the course of his address, in commenting on the loss of productive time,Spector said something to the effect that there would be no point in dispatchingtrailers from New York if they piled up in Manchester.One employee askedSpector if he meant that the plant would close or move if the employees chose theCIO. Spector disavowed any such implication.56 The abovefindings arebased on the testimony-insofar as I find it credible-of Man.agerMyles Spector, and former employees Michael Theodoro and Ernest W. BadgerSome of Theodore's and Badger's testimony is not credited, such as Theodoro's assertionthat Spector stated that the Company had stopped all further departures of trailers fromNew York "until this thing was settled."Nor do I accept Badger's testimony to the effectthat Spector said that there were trailer trucks loaded in New York ready to come toManchester and unlessthis thing was settled, the trucks would stay in New York, and sowould Insuline Company, or Badger's further testimony to the effect that Spector could"move out of [Manchester] just as well as he moved into it." I do not find strikinglypersuasive the supposition that, after having committed a substantial investment in anexpensive transfer from New York, the Respondents should promptly threaten to moveout again because of a representation dispute. 634DECISIONSOF NATIONALLABOR RELATIONS BOARDI do not find any threats of reprisal in Spector's speech.Among the stewards'for theAFL isRaymond Borghi,a plumber whom the Gen-eral Counsel asserts is a supervisor,and whom the Respondent describes as a lead-man or strawboss at the time of the involved events.Borghi was hired by Mylsher in connection with the renovation.He is now em-ployed by National, whose payroll of January 25, 1954, lists him as an employeeof that concern.While the renovation was going on, at least three employees workedunder Borghi:an assistant described in the record as Blackie,Lionel Laventure, thealleged discriminatee, and Albert Berthiume.The latter two, hired by Mylsherduring the first week of February,were temporary employees.Laventure's and Ber-thiume'sundenied testimony is that Borghi did no manual work and was their"boss."Before hiringLaventureand Berthiume, Personnel Director Friedlanderreferred them to Borghi for interview and approval.Friedlander's testimony isto the effect that he relied on reports from Borghi as to Laventure's performancebefore discharging him.On the basis of those facts,it is found that,at least throughFebruary 11,1954,Borghi performed supervisory functions.The Respondent'stestimony is, however,thatMylsher's renovation work is now completed.Therecord does not disclose that Borghi exercises any supervisory authority at thepresent time as an employee of National,or is anything more than a journeymanplumber.Nor does the record precisely disclose the date or time when he becamean AFLsteward-whether it was while he was performing supervisory duties orwhether it was later.In these circumstances I find that the evidence does notestablish with reasonable certainty that Borghi was an AFL steward at a time whenhe was occupying a supervisory position with the Respondents.A. Conclusions as to AFL supportThe basic contention of the General Counsel appears to be that the transfer ofthe Respondents'plant to Manchester gave them no right to carry along the bar-gaining contract covering the operation.This, even though the contract had overa year to run, the type of operation carried on was identical at both locations, andeven though it may have been originally contemplated that a majority of the em-ployees would transfer.Ido not thinkitbyany means clear that it would have been unlawful for theRespondents to have continued to recognizethe AFLas the bargaining representa-tive in the appropriate unit and to have continued to treat the 1953 contract as abinding agreement for its duration, despite the change in location.Under such cir-cumstances the contract might not have been constituted a bar to an election atManchester(Richard Alan Button Co.,94 NLRB 1429); and the Respondents mightnot have beenrequiredto recognize the AFL for the Manchester employees(BrownTruck and Trailer Manufacturing Company, Inc., et al.,106 NLRB 999; and see alsoMount Hope Finishing Company, et al.,106 NLRB 480;Bickford Shoes, Inc.,109NLRB 1346). But it does not necessarily follow therefrom that it isunlawful,absenta conflicting claim to representation, for an employer, moving his plant to anotherlocation and being under a valid and existing contract with a bona fide majorityunion, to agree to continue to recognize the union and the contract, and to holdthe contract applicable to the new site, particularly where substantial personneltransfers are anticipated.A business enterprise does not cease to function when it changes its location:its labor relations go on. Its personnel problems do not disappear; on the con-trary they are likely to be intensified.The need for an orderly system of workingout the problems of employee relations resulting from the dislocation is likely atsuch time to be more imperative than ever.Abandonment of legitimate contractrights and obligations, and of a freely chosen and unrepudiated bargaining representa-tive, and of a settled and satisfactory procedure for resolving employee problems,isnot necessarily the equivalent of employee freedom.The right of self-organiza-tion isnot a right to disorder.However, it is unnecessary to decide the correctness of the General Counsel'sproposition here, for the reason that the Respondents and the AFL did not, despitetheir apparent earlier decision to do so, continue to treat the May 1953 contractas covering the Manchester plant.Nor did the Respondents continue to regard theAFL as the legal bargaining representative at Manchester pursuant to the contract.In the first place National and the AFL opened up the contract in January andnegotiated new 'terms and conditions of employment.That action constituted, ineffect, a mutual setting aside of the contractual rights and obligations.A contractwhich the parties themselves abandon can scarcely be urged by themas a continuingbar to the rights of other persons. If it is not binding as between the contractors, NATIONAL ELECTRONIC MANUFACTURING CORPORATION 635it is not as to others.When National and the AFL entered into the supplementalagreement of January 25, 1954, with its substitution of new terms for those sup-posedly permanently established by the May 1953 document, they made a newand different contract.Though the May 1953 agreement had a provision permittingonereopening for wage renegotiation prior to April 30, 1954,there was no provisiontherein for reopening as to other subjects.6Nevertheless the supplemental agreement changed the May 1953 contract in thefollowing respects: (1) It added timekeepers, time-study men, laboratory employees,and experimental employees to the groups of employees excluded from its coverage;(2) it changed the union-shop clause so as to make it inapplicable to any employeeuntil 60 days after January 25, 1954; 7 (3) it changed the wage scales; (4) it addeda provision for two 10-minute rest periods, 1 in the morning, 1 in the afternoon; (5)it eliminated a provision in the 1953 contract requiring employer contributions to aunion sick and welfare fund; and (6) reenacted the clause providing for one wagereopening upon 90 days' notice prior to April 30, 1954.8Thus, without warrant in the contract to do so, the parties set aside basic provisionsof the May 1953 contract and substituted new agreements therefor. In my judgmentthat action constituted a mutual abandonment of the contract.That other termsof the 1953 agreement were allowed to stand does not change the legal effect of theparties' conduct.Having chosen not to regard the contract as binding upon them-selves,they can hardlyassert that it is or was binding upon the employees.But apart from the fact that the parties themselves voluntarily set aside the 1953contract,there is an additional reasonwhy the AFL's status as the recognized bar-gaining representative did not continue,either as a matter of law or as a matter offact.That reason is that in January National, according to its own contention andthe testimony of President Spector, withheld recognition from the AFL as the bar-gaining representative of the Manchester employees until it was satisfied that theAFL had been designated as such by a majority of them.More specifically, PresidentSpector testified that he conditioned entering into a supplemental agreement uponproof of this fact by the AFL. That action cannot be reconciled with the assertionthat the Respondents concluded that theAFL was,by operation of the contract, thebargaining representative.For if it was, continued recognition of theAFL was oblig-atory upon National.The Respondents had the option to question the AFL'smajor-ity atManchester,and they chose to exercise it.Thus the Respondents raised aquestion of representation.As a condition of recognition of the AFL at Manchesterthey required the AFL to present evidence, upon which the Respondents purportedto act,of majority designation among the employees there.Having thus raised andresolved the question of representation,the only issue now can be whether the Re-spondents resolved it correctly, or reasonably believed that they were doing so.Did the evidence in the possession of the Respondents at the time the supplementalagreement was executed establish,or could it reasonably justify, the conclusion thatthe AFL represented a majority of the Manchester employees? In my opinion, bothquestions must be answered in the negative.As has been seen,the evidence upon which the Respondents relied was the checkoffauthorization cards signed by a numerical majority of the Manchester employees.So far as the record discloses, these cards were signed by employees at the solicita-eThe clause respecting reopening read in part as followsThe parties agree that this agreement may be reopenedrespecting renegotiation ofhourly rates of pay only,by either party, giving the other written notice by registeredmail, return receipt requested at least ninety (90) days prior to April 30th, 1954, ofits intention to do so,and in the event any hourly rates of pay adjustments are agreedto, thesince shallbe effective for the year fromMay18t,1954,through April .40th,1955. (Emphasis supplied I4The original clause provided, in part, as followsAll employees shall upon completion of their sixty (60) day employment period,from the effective date of this agreement or from beginning of date of employment,whichever is later, loin the Union and shall thereafter remain members of the Unionin good standing as a term and condition of employriientThe January 25 agreement added the,phiase "as modified herein," after "this agreement"The effect of the addition was to relieve old employees of any obligation to join or main-tain nreinbei ship in the AFL until March 25, 1954.6 The significance of this provision is that the original agreement provided that anyadjustments arrived at thiough the reopening clause should be effective for the remainderof the contractThus even the wage changes were not consonant with the terms of theoriginal contract- 636DECISIONS OF NATIONAL LABOR RELATIONS BOARDtion of the Respondents.There is no evidence that any were secured by the AFL.9They were secured, moreover, on the representation that National had a contractwith the AFL requiring union membership-and the consequent payment of uniondues and initiation fees-as a condition of employment after 60 days.Under suchcircumstances the signing of an authorization to check off union dues and fees is ofdubious probative value in establishing that the employee was thereby voluntarilydesignating the AFL as his bargaining representative. If the Respondents had cir-culated AFL membership cards among the employees and requested them to sign-either with or without an accompanying declaration that membership in the AFLwas compulsory-there would be little doubt that such action would constitute unlaw-ful assistance to the AFL. I see little difference between that situation and the onewhere the employer uses checkoff authorizations instead of membership applicationsand then treats the authorizations as evidence of representative designation.Undercircumstanceswhere union membership is compulsory, execution of a checkoffauthorization is, by itself, reliably indicative of nothing more than a willingness tohave one's dues checked off one's wages. Since the dues are obligatory, the employee'ssignature may merely represent a preference for one method of payment over another.For these reasons, the instant checkoff authorization cards cannot be accepted asprobative evidence of designation of the AFL as bargaining representative, and theRespondents could not reasonably have relied upon them as such..It is therefore found that, having chosen not to rely upon the contract, havingraised a question of representation as to the Manchester employees, and having con-ditioned negotiation with the AFL as bargaining representative upon evidence thata majority of the employees desired representation by the AFL, it was an unfairlabor practice in violation of Section 8 (a) (1) and (2) of the Act for the Respondentsto inform employees that National had a union-shop contract with the AFL recog-nizing the AFL as bargaining representative, and to secure dues checkoff authoriza-tions from employees under such circumstances. It necessarily follows, then, thatthe evidence in the possession of the Respondents could not, under the circumstances,have led them reasonably to conclude that the AFL was the freely designated bargain-ing representative of a majority of the employees at Manchester.The execution ofthe agreement of January 25, 1954, was consequently also an unfair labor practice.I do not wish to be understood as holding that the result would necessarily be thesame had the Respondents continued to recognize'the 1953 contract as a bindingdocument effective until its termination and applicable to the Manchester operation,ifthe Respondent had not themselves questioned the authority of the AFL to repre-sent the Manchester employees and required the AFL to provide evidence of actualdesignation by those employees.As I have indicated, the Respondents' actions pre-clude a consideration of the case upon such a basis, and I therefore find it unneces-sary to express an opinion on that question.It is consequently found that by informing employees that there was a union-shopcontract between National and the AFL covering Manchester employees, at a timewhen the Respondents were not in fact recognizing the AFL as the representativeof such employees, and by securing checkoff authorization from employees undersuch circumstances, and by thereafter recognizing and executing a union-shopcontract with the AFL on January 25, 1954, without reasonable evidence that theAFL represented the Manchester employees, by permitting the AFL to hold meet-ings on company premises at which AFL stewards were selected and the employeestold that the AFL had a union-shop contract with the Respondents, and by tellingemployee Gauthier that signing an AFL dues checkoff authorization card was com-pulsory, the Respondents assisted and contributed support to the AFL in violationof Section 8 (a) (2) of the Act and interfered with, restrained, and coerced employeesin violation of Section 8 (a) (1) of the Act:B. The discharge of LaventureIn early February 1954 Mylsher had two employees doing plumbing work inconnection with setting up the plant: Raymond Borghi and an assistant referred toin the record as Blackie. It has been found that during that period Borghi wasexercising supervisory functions.About the first week in February, needing additional plumbing help, Mylsher senta request to the State employment agency, asking for an "experienced plumber's9Though Personnel Director Friedlander testified thatliedid not request as many as 50employees to sign the cards, he was vague as to the exact, or even approximate, number.All the signatures as to which there is evidence were procured at the solicitation of repre-sentativesof the Respondents.The evidence does not indicate when or how the othersignatures were secured. NATIONAL ELECTRONIC MANUFACTURING CORPORATION 637helper to assist maintenance men with the installation of pipes and setting up offacilities prior to production of new department. Job to last several weeks."Theagency sent out Laventure about Wednesday, February 3, or Thursday, February 4,and he was interviewed successively by Personnel Director Friedlander's assistant,by Friedlander himself, and by Borghi.On looking over Laventure's application theassistant noted that Laventure had held a number of jobs during the previous 2 years.He asked Laventure whether he would remain with the Company. Laventureasked what "promises" the Company "was making"; and on being told, in effect,"none," declined to make any commitment himself: a position he reiterated toFriedlander in a later interview with the personnel director.However, Laventure's coyness in this respect apparently did not disturb Friedlander,for, after a further interview with Borghi (to whom Friedlander sent Laventure forapproval) Laventure was hired.Actually two men were hired for the project:Laventure and Albert Berthiume.The record is confused as to how this cameabout, but a resolution of the confusion does not seem necessary.loBoth Laventure and Berthiume were told when hired that the job was temporary.Presumably either because they were on Mylsher's payroll or because they weretemporary employees, or for both reasons, nothing was said about the AFL to eitherLaventure or Berthiume when they were hired.Laventure went to work on Saturday, February 6.On the following Wednesday,February 10, Laventure attended the AFL meeting which Neuman conducted inthe plant.As has beenseen,Laventure took a prominent part in the discussion,was critical of Neuman's representation, and accepted Neuman's challenge to getother representation.Laventure's undenied testimony as to what occurred thereafterisasfollows.On the evening of the AFL meeting he went to the office of the Textile WorkersUnion of America, CIO, and got authorization cards to distribute among the em-ployees.He distributed some that night at a neighboring cafe and the next morningon the bus, in front of the plant, and in the plant.As he came in to work Thurs-day morning, the day following the Neumanmeeting,Supervisor Lahecki, Borghi,and Blackie were standing 30 to 40 feet away from the time clock. Laventurepunched in and then went into the cafeteria, where he handed out CIO cards andtalked to some women employees on behalf of the CIO. At that time Borghi andBlackie were approximately 40 feet away looking in Laventure's direction.Aftercompleting his activities in the cafeteria, Laventure started downstairs to his workplace.On the way he met someone on the staircase to whom he apparently talkedabout the CIO or to whom he gave a card, or both. The record does not disclosehow far away Borghi and Blackie were at that time. Laventure passed out cardsall day in the plant.On one occasion during the day he and employee Picard metand had a "general baloney": a general conversation.While they were talkingPersonnel Director Friedlander came along and told them to get to work. Severalminutes later Friedlander returned and asked the two what their names were.Nearthe end of the day Borghi gave Laventure his pay and told him that he would not beneeded any longer, saying "We thought we were going to have a lot of work, butwe cancelled it."Laventure then went to see Friedlander.On the way Laventuremet Lahecki, who told him that he could not understand why he had been fired.When Laventure saw Friedlander the latter gave him the same explanation as Borghi:work had been cancelled.That evening in a cafe one Lavalli, an employee, calledBorghi on the telephone, Laventure listening in on the ear piece.Lavelli askedBorghi why Laventure had been fired.Borghi responded that he did not know why.30Friedlandcr's testimony as to the matter is as followsHe told Laventure to get aphysical examination from the Respondents' local doctor and to report to work on FridayHowever, Laventure did not appear for work on FridayFriedlander then had the em-ployment office send up Berthiume, who was hired on Friday and agreed to report onMondayBut on Saturday Laventure appeared for workWhen Friedlander told himthat another man had been hired in his place, Laventure asked, in effect, "What's a manwith three kids supposed to do in this town?" Friedlander then let him go to workLaventure denied that he missed a day.His testimony is that he took his physicalexamination either on the day of the interview or on the following day, and that on theday following the examination he reported to workThe General Counsel suggests thatFriedlander confused Laventure with Berthiume, who was asked when hired to report towork on Saturday but declined, preferring to start on MondayCertain testimony of Man-agerMyles Spector suggests coiroboration of that thesisHowever, it does not seemnecessary to unravel the matter since, whatever the reason, both Laventure and Berthiumewere hired and went to work ; Laventure beginning on Saturday, February 6, and Berthiumeon Monday, February 8. 638DECISIONS OF NATIONAL LABOR RELATIONS BOARDBorghi further said that Laventure was a good man and a good worker. This isLaventure's testimony.None of it is denied.Two weeks later, about February 26, 1954, Berthiume was also laid off. Fried-lander explained to Berthiume that Berthiume's work was satisfactory, but thatthey were "caught up with the work." Friedlander further told Berthiume thatwhen the "trouble" was settled he might call Berthiume back as a machine operator,or as a plumber if there was such work available. Friedlander further said thatLaventure had been in that week asking for a job and, Friedlander told Berthiume,Laventure had been hired before Berthiume.There is no evidence that Berthiumeengaged in any union activity nor allegation that his layoff was discriminatory.Personnel Director Friedlander testified on two occasions in the hearing as totheRespondents' reasons for discharging Laventure: -first as a witness for theGeneral Counsel, the second time as a witness for the Respondents.In the presentation of his own case, and prior to putting Laventure on the stand,the General Counsel called Friedlander as a witness and asked him the reason forLaventure's termination.At that time Friedlander testified that after Laventurehad been employed 3 or 4 days he decided to discharge him because Borghi andBlackie had reported that Laventure was "no good as a plumber."However,Friedlander further said, he waited 2 days until the end of the pay period (Thurs-day) to effect the discharge in order to avoid confusion in the payroll.Thenquestioned as to whether he had not told a Board investigator that Laventurehad been let go because he was "superfluous," Friedlander testified that it "couldbe" that he had both reasons.His testimony in this respect is as follows:Q. (By Mr. Kowal.)Didn't you once tell a Field Investigator of ours thatyou had decided to let Laventure go because he had become superfluous?A.When the job was finished, he was superfluous.Q. So that you let him go because the job was finished, not because he wasa bad plumber.A. Let's put it both ways.Q. I take it then you had two reasons, then, for letting Laventure go, isthat right?A. Could be.Q.Well, is it or isn't it, Mr. Friedlander?A. You are questioning a memory that has to go back six months.Q. All right, do you have two reasons, or how many reasons do you have?A. I don't recall, sir, whether I had two reasons for letting him go or not.Friedlander further testified on that occasion that because Laventure and Berthiumewere temporary employees he did not follow a seniority policy in laying them off;an assertion seemingly at variance with the purport of his statement to Berthiume atthe time the latter was terminated.After this testimony by Friedlander, Laventure was called as a witness and testi-fied in part as previously related.Friedlander was present in the courtroom andhead Laventure's testimony.On the following day Friedlander testified as a witness for the Respondents.This time, on direct examination, his testimony was that Laventure was off the joband talked to employees.However, on cross-examination he gave both incom-petency and cancellation of work as the ground for the discharge.The significantportions of his testimony on direct examination are as follows:Q. How was [Laventure's] work during the time he was there?A. Not too satisfactory.Q. In what respect?A. In the respect that he wasn't on the job at all times.Q. . . What do you mean by he wasn't on the job at all times?A.Well, I was going through the plant quite frequently. I didn't do person-nel work from a desk. I did it in the factory, and I knew all of these men.Iwas responsible for the unloading of the trucks up here.That was our primereason for being here, unloading the trucks and getting the plant started foractual production, and when I found a man supposed to be working talkingin a corner, to us that meant that two of them were not working, and it hap-pened in more than one instance.Q. There were occasions when you saw Mr. Laventure just talking withpeople?A. That is right. NATIONAL ELECTRONIC MANUFACTURING CORPORATION 639Q.Were you aware, Mr. Friedlander, at any time that Mr. Laventure wasdoing any union agitating or organizing there?A. No, sir, I did not.Q. Did you have any discussions with Mr. Borghi about his general per-formance?A. Yes, sir, I did.Q.What was the reaction?A. Borghi didn't think he was doing the job either.Itwill be noted that nowhere in that examination is there any direct assertionby Friedlander as to why he discharged Laventure. If, however, his answers wereintended as a declaration that Laventure was terminated for talking with employees,itwas promptly cancelled out by his testimony on cross-examination.Thus, on cross-examination he testified first and uncertainly that Laventure wasdischarged for incompetency; then that Laventure was not discharged for "baloney-ing"; then that he (Friedlander) must have discharged Laventure for some rea-son other than that the job was finished; and, finally, that the discharge was because,the job Laventure was working on (installing toilets) was cancelled.The significantportions of Friedlander's testimony on cross-examination are as follows:A. As far as Laventure, I believe I discharged him for incompetency. I amtrying to refresh my memory. I believe in his case he was incompetent.Afterlisteningto his testimony yesterday, he admitted once or twice that he wasbaloneying around the place, and undoubtedly that he had a lot of that that hedidn't admit that I might have seen, and when the time was up, that was that.[ Sic. ]Q. After listening to his testimony, you say that you must have dischargedhim for some other reason than the job being finished, is that right?A. Yes.Q. And you say that you have in mind this baloney business, is that right,when you discharged him?A.Well, what he said yesterday may have refreshed my memory as well asat the time when I testified to you yesterday, I believe I told you that he wasincompetent, did I not?Q. . . . You are now saying that added to the fact that he was incompetent,added to the fact that the job was finished, was the fact that he was spending alot of time conversing with other people on the job, is that what you are testi-fying to?A. No, I did not say that. There was quite a bit of baloneying off, neverwhere he should be.Q. Are you saying that one of the reasons why you fired him was that?A. I don't recall. I will put it this way, that at that time undoubtedly I firedhim, as I said, for incompetency. I will stay with that story.Q. So you didn't fire him, then, because he was engaging in these baloneyconversations that you heard him testify to yesterday?A. No, I didn't.Shortly thereafter, however, Friedlander testified that he had discharged Laventurebecause the job he was doing had been cancelled. Thus, questioned as to whetherthe decision not to proceed with the installation of the extra toilet facilities might havebeen made the day after Laventure's discharge, Friedlander said:if it happened the day after, I would'nt have discharged him the day be-fore.Q. Oh, so you discharged him because the work on which he was working hadbeen cancelled, is that right?A. That is right.Some moments later, asked whether his most recent answer did not exclude in-competency as the ground for discharge, Friedlander returned to that reason.Thus,Q. . . . If Laventure was discharged because you changed your plans andtherefore there was no longer any need of him, you did not discharge him thenfor the reason that he was incompetent, is that right?A. Let's seeif I can clear this up.Laventure was discharged for incom-petency. In addition to that, the change of plans also took place.Q. I see.A. But he was discharged for incompetency.This was Friedlander's final testimony as to the grounds for the action. 640DECISIONS OF NATIONAL LABOR RELATIONS BOARDUndoubtedly in a situation as administratively disordered as the Respondents' evi-dence suggests its plant was at that time, a certain amount of hesitation,doubt, andfailure of recollection on the part of a responsible management official as to pastevents is understandable-perhaps even expectable.However, even after makingall possible allowances I cannot ascertain from Friedlander's testimony,doubt-rid-den, contradictory,and uncertain as it is, any reason,which he did not repudiate, asto why he discharged Laventure.The impression of elusiveness and equivocationevident from the written recordwas even more pronounced in Friedlander's demeanoron the witness stand.In sum, at the hearing I was not, and I am not now after care-ful perusal of the record, able to give credence to Friedlander's testimony as reliablyreflecting the true reasons for Laventure's discharge.C. Conclusions as to the discharge of LaventureAs has been seen,Laventure began to work on Saturday,worked 5 days,and wasdischarged.Before and during the time of his employment the Respondent wasactively assistingtheAFL tosecure the allegiance of the employees,and in facthad installed the AFL as the employees'bargaining representative.On the Wednes-day following his hiring Laventure,at the AFL meeting which the Respondent allowedto be held in the plant,was openly critical of AFL Representative Neuman and theAFL's representation.Laventure was challenged by Neuman to secure better repre-sentation if he could,and Laventure accepted the challenge.Thatevening Laventuresecured CIO cards,which he immediately proceeded to distribute among the em-ployees.Thisdistribution took place,in part,in the plant and in the presence ofsupervisors,on the day following the altercation with Neuman.At the end of thatday, Thursday,Laventure was discharged.That same evening his immediate super-visor,stated that Laventure was a good worker.The grounds advanced by the Re-spondents as causing the discharge do not stand up under analysis.If, as Friedlander first testified,the decision to discharge Laventure was made priorto Thursday,February 11, then Laventure's "baloney" with Picard was not a groundfor the discharge.In fact,Friedlander later testified specifically that it was not aground.Moreover the assertion that the decision was made early in the week con-tradicts Friedlander's later testimony that Laventure was discharged because workhad been cancelled.The decision to cancel the work to which Friedlander had ref-erence was not made, according to Friedlander,until Thursday afternoon.Laventurecould thus not have been"superfluous"labor at the time, early in the week, whenFriedlander assertedly decided to discharge him.There is no probative evidencethat Laventure was an incompetent workman.Friedlander did not claim to havepersonal knowledge of Laventure'swork; he merely related what Borghi and Blackiehad supposedly told him.Neither Borghi nor Blackie testified.The commentswhich Friedlander attributes to Borghi contradict what it is undenied Borghi toldLavelli concerning Laventure's competence.In his first appearance on the witness stand Friedlander gave incompetence as theground for the discharge.Then questioned as to whether he had not previouslyassigned finishing of the job as the reason,he at first equivocated and then endedby declaring that he could not recall whether he let Laventure go for 1 reason or 2.But after Laventure had testified and related the "baloney" incident,Friedlander'stestimony for the first time refers to Laventure as having been off the job and talkingto employees,but at the same time denying that he knew that Laventure was doingany union"agitating"or "organizing."Asserted declarations by Borghi to the effectthat Laventure was not doing the job are also related.In his direct testimony onthat occasion Friedlander makes no reference to incompetency,to cancellation ofwork, or to finishing the job as grounds for the discharge.Then on cross-examina-tion he definitely stated that"baloneying"was not the ground for discharge; thenthat the discharge must have been for some reason other than that the job wasfinished.Thus is left only incompetency;a charge promptly obliterated by Fried-lander's later assertion that the job Laventure was working on had been cancelled andthe discharge was for that reason.Shortly thereafter,however, Friedlander rein-stated incompetency and eliminated the job cancellation, with his final testimony thatincompetency was the cause.Thus, eachsucceeding ground which Friedlanderoffered to explain the discharge was successively repudiated,some several times,during the course of his testimony.The fact that Friedlander asked Laventure and Picard for their names at the timeof the "baloneying"incident does not negative discriminatory motivation in the dis-charge.Itmerely underlines the fact that Friedlander had no personal acquaintancewith Laventure or his work;and belies the intimation in his testimony that he fre- NATIONAL,ELECTRONICMANUFACTURINGCORPORATION641quently saw Laventure away from his work talking.Nor, is the inference of dis-criminatory motivation negatived by Friedlander's statement to Berthiume-at thetime the latter was laid off-in which Friedlander suggested that Laventure hadpriority over Berthiume for reemployment because he was the first hired. For,thatdeclaration, if taken at face value, establishes that Laventure's layoff was irregularin the first place and not for incompetency.The temporary character of Laventure's employment has bearing (and I have soconsidered it) on the possibility that the Respondents could have been actuated bynondiscriminatory motives in discharging him.However, the mere fact that a personisa, temporary employee does not take him out of the operation of the Act.Thestatute does not confer any special privileges on a temporary employee; it does notoperate to provide him with a,permanent or longer job when the employer has noneed for him.But he has the same right as any other employee to complete his fullterm of employment without discrimination because of his union views.Under the circumstances, the only reasonable conclusion that can be drawn fromthe evidence is that Laventure was discharged because of his opposition to the AFL,as manifested in the February 10 meeting in the plant, his announced determinationto attempt to secure other representation for the employees, and his activities in thatdirection on behalf of the CIO on the day of his discharge.In view of the lengths to which the Respondents had already gone to insure theinstallation of the AFL as the bargaining representative at Manchester: Informingthe employees that they and the Respondents were bound by a union-shop contractwith the AFL, securing from the employees checkoff authorizations providing color ofvoluntary designation of the AFL, executing the supplemental contract, and providingthe AFL with premises and a forum in the plant for AFL meetings designed to sellthe AFL to the employees, the conclusion seems fully warranted that Laventure'sdischarge-within 24 hours of his first expression of opposition to the AFL and onthe very heels of his activity on behalf of the CIO-was motivated by,that dissidenceWhen to these factors of circumstance and timing are added the additional fact thatno credible legitimate explanation has been adduced for the discharge, no otherreasonable conclusion seems possible on the evidence.It is consequently found that the Respondents discharged Laventure because of hisopposition to the AFL and his activity on behalf of the CIO. It is further foundthat the Respondents thereby unlawfully assisted the AFL and discriminated againstLaventure, thus-encouraging membership in the AFL and discouraging membershipin the CIO; thereby interfering with, restraining, and coercing employees in the exer-cise of rights guaranteed in Section 7 of the Act.D. Other allegations of support and interferenceThe complaint contains other allegations of assistance and supportto the AFL, andinterferencewithemployee rights.As to these I find the evidence insufficient toestablish them, and no useful purpose to be served by lengthy discussion of them.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondents set forth in section 111, above, occurring in con-nection with their operations heretofore described in section II, above, have a close,intimate, and substantial relation to trade, traffic, and commerce among the severalStates, and tend to lead to labor disputes burdening and obstructing commerce andthe free flow of commerce.V.THE REMEDYHaving found that the Respondents have committed unfair labor practices it willbe recommended that they cease and desist therefrom and take certain affirmativeaction necessary to effectuate the policies of the Act.Itwill be specifically recommended that the Respondents set aside National's con-tract with the AFL and withdraw and withhold all recognition from said Union asbargaining representative of any of Respondents' Manchester employees unless anduntil the AFL is certified by the Board as such representative.Nothing in these recommendations shall be construed to require that the Respond-ents vary or abandon any existing term or condition of employment other than thoserelated to union recognition and membership.There remains the question of what remedy is to be recommended in the caseof Laventure.As has been seen, Laventure was a temporary employee.His em-ployment in all likelihood would not have lasted longer than February 26, the-date 642DECISIONS OF NATIONAL LABOR RELATIONS BOARDBerthiume was released.The possibility that, had he not been discharged, Laventurewould have been offered employment with National is speculative.Berthiume wasnot offered suchemployment.Mylsher's temporarycomplementof 44employeeswas reducedby March to 4 permanent building guards.Of that 44, 25 or 26 arenow working for National.The remainder were dropped. It is therefore found thatLaventure's employment by Mylsher would haveended inany event by February 26,1954, and that there was no reasonable prospect to conclude that he would probablyhave beenhired by National. It will consequently not be recommended that he bereinstatedto anypositionor offered other employment.As to back pay, it will berecommendedthat he be awarded back pay for the period from the date of hisdischarge to and includingFebruary 26, 1954.Upon the basis of the foregoing findings of fact, and upon the entire record in'the case,I make the following:CONCLUSIONS OF LAW1.InternationalUnion of Electrical, Radio, and Machine Workers, CIO, andAmalgamated Workers Union, Local 130, AFL, are labor organizations within themeaning of Section 2 (5) of the Act.2.By contributing support to the AFL the Respondents haveengaged in and areengagingin unfair labor practices within the meaning of Section 8 (a) (2) of theAct. '3.By discharging Lionel Laventure because of his union activities the Respondentshave engaged in and are engaging in unfair labor practices within the meaning ofSection8 (a) (3) of the Act.4.By interfering with, restraining, and coercing employees in the exercise ofrights guaranteed in Section 7 of the Act, the Respondents have engaged in-andare engagingin unfair labor practices within the meaning of Section 8 (a) (1) of theAct.5.The foregoing unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2 (6) and (7) of the Act.[Recommendations omitted from publication.]APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the recommendationsof a Trial Examiner of the National Labor Re-lationsBoard, and in order to effectuate the policies of the National Labor RelationsAct, as amended, we hereby notify our employees that:WE WILL NOT recognize Amalgamated Workers Union, Local 130, AFL, asthe bargaining representative of any of our Manchester, New Hampshire,employees unless and until said organization has been certified as such bythe National Labor Relations Board.WE WILL NOT assist or support Amalgamated Workers Union, Local 130,AFL, or any other labor organization.-WE WILL NOT encourage membership in said AFL or discourage member-ship in International Union of Electrical, Radio and Machine Workers, CIO,or any other labor organization, by discriminating in regard to the hire ortenure of employees.WE WILL NOT interfere with, restrain, or coerce our employees in the exerciseof the right to self-organization, to form, join, or assist any labor organizations,to bargain collectively through representatives of their own choosing, or toengage inconcerted activities for the purpose of collective or other mutual aidor protection; or to refrain from any or all such activities except to the extentthat such right may be affected by an agreement requiring membership in -alabor organization as a condition of employment, as authorized by Section 8(a) (3) of the Act.WE WILL reimburse Lionel Laventure , for any loss of pay incurred as aresult ofhis discharge.WE WILL withdraw and withholdall recognitionfrom Amalgamated Work-ersUnion, Local 130, AFL, as collective-bargaining representative of any ofour Manchester, New Hampshire, employees,unless and until saidorganizationhas been certified as such by the National Labor Relations Board.All our employees are free to become or remain members of the above-named orany otherlabororganization.We will not discriminatein regardto hire or KENOSHA AUTO TRANSPORT CORPORATION643tenure of employment because of an employee'smembership in or activity on be-half of any labor organization.NATIONALELECTRONIC MANUFACTURING CORPORATION,Employer.Dated----------------By----------------------------------------------(Representative)(Title)MYLSHER REALTY CORPORATION,Employer.Dated----------------By-----------------------------------------------(Representative)(Title)Thisnotice must remain postedfor 60 daysfrom the date hereof,and must not bealtered,defaced,or coveredby any othermaterial.Kenosha Auto Transport CorporationandIvan HazelInternational Brotherhood of Teamsters,Chauffeurs, Warehouse-men & Helpers of America,AFL, Local604andIvan Hazel.Cases Nos. 14-CA-1164 and 14-CB-230. August 15,1955DECISION AND ORDEROn August 9, 1954, Trial Examiner C. W. Whittemoreissued hisIntermediate Report in the above-entitled proceedings, finding thatRespondents, Kenosha Auto Transport Corporation, hercalled theRespondent Company, and International Brotherhood of Teamsters,Chauffeurs,Warehousemen & Helpers of America, AFL, Local 604,herein called Respondent Union, had engaged in and wereengaging incertain unfairlabor practices and recommending that theycease anddesisttherefrom and take certain affirmative action, as set forth inthe copy of the Intermediate Report attached hereto. The Trial Ex-aminer alsofound that Respondents had not engaged in certain otherunfair labor practices and recommended that the complaint be dis-missed in that respect.Thereafter, Respondents and the GeneralCounsel filed exceptions to the Intermediate Report and supportingbriefs.The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed. The Board has considered the Intermedi-ate Report, the exceptions and briefs, and the entire record in thesecases,and hereby adopts the findings, conclusions, and recommenda-tions of the TrialExaminer,with the following additions andmodifications :We find, in agreement with the Trial Examiner, that the RespondentCompany and the Respondent Union violated Section 8 (a) (3) and(1) and Section 8 (b) (1) (A) and (2) of the Act, respectively, bymaintainingan agreement or understanding delegating to the Re-spondent Union the authority finally to determine controversies relat-ing, to seniority.In addition, we find that the Respondents also vio-113 NLRB No. 69.